                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                        ABINGDON DIVISION

        UNITED STATES OF AMERICA,                      )
                                                       )
               Plaintiff,                              )
                                                       )
        vs.                                            )   CASE NO 1:18CR00025
                                                       )
        TERRY MELVIN DALTON, et al                     )
                                                       )
               Defendant.                              )

                       MOTION TO CONTINUE SENTENCING HEARING

               COMES NOW the Defendant, by counsel, and moves the Court for entry of an

        Order of Continuance of the Sentencing Hearing in the above-captioned matter, setting

        forth the following as and for his grounds:

               1. Your undersigned counsel was appointed in substitution of the original counsel

        on July 16, 2019.

               2. The Sentencing Hearing is scheduled for August 20, 2019, and your

        undersigned counsel needs more time to prepare.

               3. A continuance of the same would not operate to create prejudice to the

        Government and the ends of justice will best be served by a continuance.          Your

        undersigned counsel has consulted with the U.S. Attorney’s Office and they do not

        oppose this continuance.

                                                      TERRY MELVIN DALTON
                                                         - BY COUNSEL -


        /s/




        JEFFREY L. CAMPBELL

Case 1:18-cr-00025-JPJ-PMS Document 682 Filed 08/05/19 Page 1 of 2 Pageid#: 10790
        Virginia Bar Number: 45247
        CAMPBELL LAW FIRM, P.C.
        709 N. Main Street
        Post Office Box 986
        Marion, Virginia 24354
        Telephone No.: (276) 783-8197
        Facsimile No.: (276) 783-8198
        E-mail: jeff@campbelllawfirmva.com


                                    CERTIFICATE OF SERVICE

               I, Jeffrey L. Campbell, Counsel for Defendant, Terry Melvin Dalton, do hereby

        certify that I electronically filed the Defendant’s Motion to Continue Sentencing Hearing

        with the Clerk of the Court using the CM/ECF system which will send notification of such

        filing to Zachery Lee, Assistant United States Attorney for the Western District of

        Virginia, by electronic mailing to USAVAW.ECFAbingdon@usdoj.gov and to all other

        counsel of record, on this the 5TH day of August, 2019.



        /s/




        JEFFREY L. CAMPBELL
        Virginia Bar Number: 45247
        CAMPBELL LAW FIRM, P.C.
        709 N. Main Street
        Post Office Box 986
        Marion, Virginia 24354
        Telephone No.: (276) 7783-8197
        Facsimile No.: (276) 783-8198
        E-mail: jeff@campbelllawfirmva.com




Case 1:18-cr-00025-JPJ-PMS Document 682 Filed 08/05/19 Page 2 of 2 Pageid#: 10791
